Title: From John Adams to James Sullivan, 6 September 1782
From: Adams, John
To: Sullivan, James



The Hague Septr. 6. 1782
Dr sir

I am honoured with your Letter of the 24. of July and feel myself under Obligations to you for it, So much the greater as it contains freer Sentiments than most of my Friends ever write me, and as it is almost the only Letter, I received by that Conveyance, except from my Family. My Friends Sir have almost forgotten me, by Way of Retaliation I Suppose for my Apparent Neglect of them. I have not neglected them in Reality, but most of my Letters have been lost. But I must confess that my own Sickness and that of my Family, my House having been a Kind of Hospital, for a long time, added to the innumerable Calls, occasioned by my Duty in my publick Character have rendered it, impossible for me to write to my Friends So often as I used.
I will Still hope that Asgil may be Saved by the Surrender of Lippincoat. If our Ennemies, have not the Prudence Justice, to Surrender So attrocious a Murderer, to Save an innocent Man, what shall We Say? All Europe Seems to take a lively Interest in this Affair. All deplore the melancholly Fate of Asgil: all condemn the Barbarity of the Refugees: all see the horrid Necessity to which Congress and G. Washington are reduced.
You wish for my Sentiments, upon the Importation of British Manufactures. They have been uniformly against Such Importations whether from Britain, Ireland, Sweeden, Holland, France ostend, New York, Penobscut or Nantucket. It is miserable Policy, it is not Humanity nor Common Decency, to Supply our Ennemies with the Sinews of War, and enable them to destroy the Lives of our People, to desolate the Country, or protract the War untill they can force Us to a less Advantageous Peace. It is neither Gratitude nor Justice to our Friends and Allies. It is not Wisdom towards the neutral Powers. We may depend upon this, We have our Ennemies more in our Power, by refusing their Trade than any other Way. The Effect which the ordenance of Congress against this Trade had in England as well as all the rest of Europe one would think Sufficient Proof of its Wisdom. But to what Purpose is Reasoning against human Vanity and Lust of Gain? To what Purpose do you tell a young Lady, that Ribbin, Miss will cost the Life of one of your Countryman. That Cap will loose your Country, Penobscot? That pair of Jewells will oblige your Country to accept of an Ignominious Truce, which will be ended by another bloody War, instead of a glorious Peace that might last forever? This Lace will loose your Country its Fishery? or at least, Some Convenience for carrying it on? and consequently the best source of Defence and security, which providence affords you. There is not a Lady young or old who can bear these Questions. The answer is very ready, oh! my little Nicknacks cant have Such an Influence in the World, and others will wear em if I dont and why should I be Singular? In such Case there is no Remedy, if the Government has not sufficient force to unite all or near all. There is nothing more apparent than that a total abstinence from British Manufactures for two or three Years, would Secure Us, a glorious and a lasting Peace. One would think there is enough Said upon this subject in the inclosed Pamphlet, to convince all America.
The Disturbances in the County of Hampshire, mortify me, very much, but I rely upon the Prudence and Firmness of Government as well as the Honesty of the People, that this affair little Tournado will soon be callmed. There is Sense and Integrity enough in our Countrymen, to be able to govern themselves. I can trust them, having wintered and Summered there, and therefore I will not distress myself long about this matter. I long to be with you, more than any Man can wish to see me, but I Should be able to do very little, for your Assistance towards bringing Matters to rights for my Voyages and Travels, and Negotations which have been upon the whole, but another Word for Humiliations and Mortifications, have broken my Heart as well as my Constitution.
I can Scarce credit your Insinuation that the Money is gone to New York. When Bills are Sold at a discount, send Cash abroad! It is a Solecism in Commerce. Unless our Countrymen, love their Ennemies so well as to charitably contribute greater Taxes for their Aid, than they pay for their own Defence.
Mr Brantzen, Minister Plen. from their H. M. for treating of Peace, in Conjunction with Mr Berkenrode, their Ambassader at Versailles is set off this Week for Paris, there to meet the Ministers of all the Belligerent Powers, among the rest Mr Fitzherbert whose Com is to treat with the Ministers quorumcunque Principum vel Statuum, quorum interesse poterit. Whether they will make any Thing more than a Bubble of it, I know not. I think it wrong to treat at all untill, Fitzherberts Commission is expressly, to treat with the Ministers of the United States of America: but I hope, Dr Franklin, and Mr Jay, in Conjunction with the French and Dutch and Spanish Ministers, will, make Us a good Peace. I Shall go if My Colleages want me, and there is any Probability of Sincerity in the English Negotiations, after I have finished the Treaty here.

I have the Honour to be, with great Respect and Esteem, sir &c

